John W. Ursu                                                                      Faegre Drinker Biddle & Reath LLP
Partner                                                                           2200 Wells Fargo Center
john.ursu@faegredrinker.com                                                       90 South Seventh Street
+1 612 766 8164 direct                                                            Minneapolis, Minnesota 55402
                                                                                  +1 612 766 7000 main
                                                                                  +1 612 766 1600 fax




July 2, 2020

The Honorable Susan Richard Nelson
U.S. District Court for the District of Minnesota
772 Federal Building
316 N. Robert Street
St. Paul, MN 55101

Via Electronic Court Filing

Re:       3M Company v. Starsiak et al., Case 0:20-cv-01314-SRN-DTS

          Your Honor:

       As set forth in your Order dated June 26, 2020, the parties have met and conferred to
address whether, and to what extent, limited jurisdictional discovery, on a mutual basis, will
occur. By this letter, which all parties have agreed to, the parties advise the Court regarding the
extent of discovery and the agreed-upon briefing schedule. The parties’ agreement is as follows:

       1.     The parties shall each serve document requests and deposition notices on each
other with documents to be produced July 17, 2020. 3M will also serve one subpoena on a third-
party.

        2.      Depositions shall occur the week of July 27, 2020, with the following depositions
to be taken, if the noticing party concludes such depositions are warranted, after reviewing the
document productions:

                   •          For Plaintiff: Matthew Starsiak, AMK Energy, and Eric Schuster;
                   •          For Defendants: Haley Schaffer and 3M Company.

      3.     The current cross motions – Plaintiff’s motion for a preliminary injunction and
Defendants’ motion to dismiss – shall be heard September 9, 2020, at 3:00 p.m.

          4.         The briefing schedule for these motions is as follows:

                   •          Opening briefs: August 10, 2020;
                   •          Response briefs: August 26, 2020;
                   •          Reply briefs: September 2, 2020.
                                              -2-                                  July 2, 2020


       The parties acknowledge that, unless altered by the Court, the deadlines set above shall
not be adjusted absent good cause shown.



                                                       Very truly yours,




                                                       John W. Ursu


c:      All counsel of record via ECF
